Citation Nr: 0635695	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  98-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
costochondritis.

2.   Entitlement to an increased (compensable) evaluation for 
otitis externa.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of pseudotumor cerebri.

4.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.

5.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with radiculopathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active air service from August 1973 until his 
retirement from the United States Air Force in November 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In October 2000 and again in March 2004, the Board remanded 
for development action the claims on appeal listed on the 
title page of this decision.  The case was most recently 
returned to the Board in August 2006.  


FINDINGS OF FACT

1.  The veteran's costochondritis is manifested by subjective 
complaints of musculoskeletal chest wall pain which are not 
productive of any significant occupational or social 
impairment. 

2.  The veteran's otitis externa is currently and has been 
throughout the appeal period asymptomatic.

3.   The veteran's pseudotumor cerebri is currently and has 
been throughout the appeal period essentially asymptomatic. 

4.  The veteran's migraine headache disorder is primarily 
manifested by headaches which at times result in the veteran 
altering his activities but which have not during the appeal 
period been manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

5.  The veteran's lumbosacral strain with radiculopathy, to 
include associated degenerative disc disease, is primarily 
manifested by low back pain after exertion such as heavy 
lifting and by no more than moderate limitation of motion of 
his lumbosacral spine.  


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for a 
compensable evaluation for costochondritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.31, 4.72, 4.73, Diagnostic Codes 5297, 5321 (2006).

2.   The schedular and extraschedular criteria for a 
compensable evaluation for otitis externa are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);38 C.F.R. § 4.87, 
Diagnostic Code 6210 (2002) 38 C.F.R. § 4.87, Diagnostic Code 
6210 (2006)..

3.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for residuals of 
pseudotumor cerebri are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.124a, Diagnostic 
Codes 8009, 8045, 8207, 9304 (2006).  

4.  The schedular and extraschedular criteria for an 
evaluation in excess of 
30 percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2006).  

5.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for lumbosacral strain 
with radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2003); 38 C.F.R. §§ 4.7, 4.40, 4.45 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters 

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in August 2001 and March 2004 by the RO satisfied 
the statutory and regulatory duty to notify provisions.  VA 
has afforded the veteran multiple medical examinations for 
disability evaluation purposes.  There is no indication in 
the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  

The veteran filed his claims seeking higher evaluations for 
service-connected disabilities in January 1996.  In view of 
the fact that the veteran and his representative have had 
ample opportunity during the more than ten years that his 
appeal has been pending to submit evidence and argument in 
support of his claims, the timing of the VCAA notice provided 
to the veteran was in no way prejudicial to him.    

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2006).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Costochondritis

"Costochondritis" is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall.  "Costal" means related to a rib.    
Stedman's Medical Dictionary 450 (28th ed., 2006).  

In his report of medical history for the purpose of 
retirement from the Air Force, which he completed in June 
1994, the veteran stated that he was having or had had pain 
or pressure in his chest but that he had not had heart 
trouble.  A service department physician noted that the 
veteran's statement concerning pain/pressure in his chest 
referred to a "bruised heart muscle" secondary to trauma  
in 1988 which had been treated with Motrin and resolved.  At 
a medical examination for the purpose of retirement in June 
1994, the veteran's chest, heart, vascular system, and lungs 
were evaluated as normal; an EKG [electrocardiogram] was 
normal; and a chest X-ray was negative.  

One of the veteran's original service connection claims was a 
claim of entitlement to service connection for chest pain.  
The rating decision in February 1995 which granted 
entitlement to service connection for costochondritis noted 
that the veteran's complaints of chest pain during his active 
air service resulted in a diagnosis of costochondritis.  In 
the veteran's case, service connection is in effect for 
hypertension but not for heart disease.  The veteran's 
service-connected disability of costochondritis is considered 
to be a disability of cartilages of his ribs manifested by 
musculoskeletal chest wall pain.

The RO rated the veteran's service-connected costochondritis 
as analogous to resection, or removal, of ribs under 
38 C.F.R. § 4.72, Diagnostic Code 5297, which is the 
diagnostic code pertaining to removal of ribs.  Diagnostic 
Code 5297 provides that an evaluation of 10 percent requires 
removal of one rib or resection of two ribs without 
regeneration.  The competent medical evidence of record fails 
to show that the veteran has experienced any impairment 
during the appeal period which might reasonably be compared 
to the residual effect of removal of one rib or the resection 
of two ribs without regeneration, and so there is no basis on 
which to allow a compensable rating for the veteran's 
costochondritis under the provisions of Diagnostic Code 5297.

The diagnostic codes pertaining to disability from muscle 
injury, such as 38 C.F.R. § 4.73, Diagnostic Code 5321, 
pertaining to the thoracic muscle group, Muscle Group XXI, 
provide that slight impairment warrants only a non-
compensable (zero percent) rating and that a rating of 10 
percent or more requires moderate impairment.  The examining 
VA physician in February 2006 found that the veteran had 
occasional chest pain but "no real residuals" of his 
service-connected costochondritis, which the Board 
understands to mean that the VA examiner found that the 
veteran's history of complaints of chest pain associated with 
costochondritis should not be considered as productive of any 
significant disability or loss of function.  Therefore, more 
than slight muscle impairment of the muscles of the veteran's 
chest is not shown by competent evidence, and so entitlement 
to a compensable evaluation for costochondritis is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.72, 4.73, Diagnostic Codes 5297, 5321 (2006).           

Otitis Externa

"Otitis externa" is inflammation of the external auditory 
canal.  See Dorland's Illustrated Medical Dictionary 1204 
(Dorland's) (28th ed., 1994).

During the pendency of this appeal, the criteria for 
evaluating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 25, 
202-25, 210 
(May 11, 1999.)  The amendments added to the rating schedule 
made a diagnostic code specifically pertain to otitis 
externa.  

Prior to the amendments, Diagnostic Code 6210, pertaining to 
disease of the auditory canal, provided that such disease 
with swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment warranted an 
evaluation of 10 percent.

Effective June 10, 1999, amended Diagnostic Code 6210, 
pertaining to chronic otitis externa, provides that an 
evaluation of 10 percent requires otitis externa with 
swelling, dry or serous discharge, and itching requiring 
frequent and prolonged treatment.  

At a VA audiological examination in December 1996, one of the 
veteran's complaints was that his ears often became infected.  
His ears, to include the auditory canals of the ears, were 
not physically examined at that time.

At a VA otologic [ear] examination in February 2006, no 
abnormality of the external auditory canals of the veteran's 
ears was found.  The examining VA physician reported that he 
used a microscope to examination the veteran's ears and that 
such examination was unremarkable.

There is no competent medical evidence of record showing that 
the condition of the external auditory canals of the 
appellant's ears has at any time during the appeal period 
involved swelling, discharge, or itching so as to require any 
medical treatment, much less frequent and prolonged 
treatment.  The requirements of Diagnostic Code 6210 (either 
before and after the amendments to that diagnostic code) for 
a compensable (10 percent) evaluation for otitis externa have 
not been met, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (2002) 38 C.F.R. § 4.87, 
Diagnostic Code 6210 (2006).

Pseudotumor Cerebri

"Pseudotumor cerebri" is a condition caused by cerebral 
edema and associated with a number of pathologic conditions, 
marked by raised intracranial pressure with normal 
cerebrospinal fluid, headache, nausea, vomiting, and 
papilledema, but without neurological signs except occasional 
sixth-nerve palsy; also called benign intracranial 
hypertension.  See Dorland's at 1380.  "Papilledema" is 
edema of the optic disk, or papilla, most commonly due to 
increased intracranial pressure, malignant hypertension, or 
thrombosis of the central retinal vein.  See Dorland's at 
1223.  The rating decision in February 1995 denied 
entitlement to service connection for papilledema on the 
basis that it is a symptom or abnormal finding and not a 
disease or physical disorder for which service connection may 
be granted, and the veteran did not appeal that 
determination.

The rating decision in February 1995 which granted 
entitlement to service connection for pseudotumor cerebri 
stated as follows:  

Service connection is granted for pseudotumor cerebri 
as the evidence shows onset of the condition during 
military service.  A pseudotumor cerebri is a form of 
transient ischemic attack and will be considered as 
closely related to cerebral vascular accident for 
rating purposes.  Residuals of cerebral vascular 
accident, or stroke, will be evaluated on the basis of 
ascertainable residuals, and rated under criteria 
applicable to such residuals.

In his June 1994 report of medical history for retirement, 
the veteran stated that he had had a head injury, and he 
denied having or having had dizziness or fainting spells.  
The service department physician noted that the veteran had a 
history of having been kicked in the head by a horse in 1971 
from which he lost consciousness and made a full recovery 
after hospital treatment.  At his medical examination for 
retirement in June 1994, the veteran's head and his 
neurological system were evaluated as normal.  

Along with his original claim for compensation on VA Form 21-
526, Veteran's Application For Compensation Or Pension, 
received by VA in December 1994, the veteran filed a list of 
the physical problems for which he was seeking service 
connection.  The list included pseudotumor cerebri and also 
included "weakness on right side face (TIA)".  

The rating decision in February 1995 which granted 
entitlement to service connection for pseudotumor cerebri 
noted a finding in the veteran's service medical records in 
1992 that he had weakness on the right side of the face as a 
symptom of pseudotumor cerebri and denied entitlement to 
service connection for weakness on the right side of the face 
on the basis that it was a symptom or abnormal finding for 
which service connection may not be granted without a 
diagnosis, and the veteran did not appeal that determination.  

The competent medical evidence of record does not show that 
the veteran has had any impairment of functioning or, indeed, 
any disabling signs or symptoms during the appeal period 
found by a treating or examining physician to be related to a 
history of pseudotumor cerebri.  

At a VA brain and spinal cord examination in November 2001, 
the examining physician noted that the veteran's recurring 
migraine headaches are a diagnostic entity separate from his 
history of pseudotumor cerebri.  When questioned about his 
medical history, the veteran indicated that since his 
retirement from active service he had had no recurrence of 
increased intracranial pressure.  The veteran had no history 
of any brain tumor or malignancy, and he had no impairment of 
the central nervous system or of the peripheral nervous 
system.  An examination of his retinas showed no evidence of 
papilledema.  The diagnosis was history of pseudotumor 
cerebri, otherwise known as benign intracranial hypertension, 
treated with Diamox, no recurrence.  

A VA physician who conducted a VA medical examination of the 
veteran in February 2006 reported that he is neurologically 
intact.  

No increased intracranial pressure, nausea, vomiting, or 
papilledema and no facial weakness associated with 
pseudotumor cerebri is shown by medical evidence during the 
appeal period, and the veteran has not made any statement to 
VA alleging that he has such symptoms.

Pseudotumor cerebri is a condition which is not listed in the 
rating schedule.  The RO rated pseudotumor cerebri as 
analogous to hemorrhage from brain vessels, which is a 
disability rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8009, which provides that an evaluation of 100 percent shall 
be assigned for six months from brain vessel hemorrhaging and 
that thereafter the rating shall be for residuals, with a 
minimum rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8207, pertaining to the seventh (facial) cranial nerve 
provides that moderate incomplete paralysis of the facial 
cranial nerve warrants an evaluation of 10 percent and that 
an evaluation of 20 percent requires severe incomplete 
paralysis of the facial cranial nerve.  Because no residual 
disability from the veteran's pseudotumor cerebri has been 
shown during the pendency of this appeal, the veteran is not 
entitled to an evaluation higher than 10 percent under the 
provisions of Diagnostic Code 8009, 8207.

38 C.F.R. § 4.12a, Diagnostic Code 8045 is the diagnostic 
code pertaining to brain disease due to trauma.  That 
diagnostic code provides that purely subjective complaints 
such as dizziness, insomnia, or headache which are recognized 
as symptoms of brain trauma will be rated as 10 percent 
disabling, and no more than 10 percent disabling, under 
Diagnostic Code 9304, which is the diagnostic code pertaining 
to dementia due to head trauma and that an evaluation higher 
than 10 percent requires a diagnosis of multi-infarct 
dementia associated with brain trauma.  In the veteran's 
case, his headache complaints are rated as the service-
connected disability of migraine headaches and there is no 
competent medical evidence that he has had any subjective 
complaint other than headache which has been recognized as a 
symptom of his service-connected pseudotumor cerebri, and he 
has not claimed to have such symptoms.  Nor is there in the 
veteran's case a diagnosis of record by a physician of 
dementia of any kind.  There is thus no basis in the record 
to allow an evaluation higher than 10 percent for pseudotumor 
cerebri by application of Diagnostic Codes 8045-9304.      

In sum, there is no basis to allow an evaluation higher than 
the currently assigned 10 percent rating for service-
connected pseudotumor cerebri under any diagnostic code of 
the rating schedule for a disability which might be 
considered analogous to pseudotumor cerebri, and for that 
reason entitlement to an increased rating for pseudotumor 
cerebri is not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8009, 8045, 
8207, 9304 (2006).      

Migraine Headaches

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006), pertaining 
to migraine, provides that migraine [headaches] with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrants an evaluation of 
10 percent.  Migraine [headaches] with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrants an evaluation of 30 percent.  
An evaluation of 50 percent requires migraine [headaches] 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.    

At a VA neurological examination in October 1997, the veteran 
complained of having headaches which he described as cluster 
type, or migraine, headaches, which at times were severe 
enough that he would lie down.

At a VA neurological examination in November 2001, the 
diagnosis was recurrent migraine headaches, originally 
diagnosed on active duty, with no increase in frequency or 
intensity if the headaches since his retirement medical 
examination.

One remand order of the Board's March 2004 remand of the 
issue of entitlement to an evaluation in excess of 30 percent 
for migraine headaches was for a VA physician who reviewed 
the pertinent medical evidence of record and performed a 
clinical examination of the veteran to report whether the 
veteran has prostrating attacks which are characteristic of 
migraine and, if so, whether such attacks are very frequent, 
completely prostrating, and prolonged.

The term "prostrating" is not defined in the rating 
schedule.  Merriam-Webster's Collegiate Dictionary, Eleventh 
Edition, page 998 (2003) defines the word "prostrate" as 
stretched out with one's face on the ground and the word 
"prostrating" as putting into a prostrate position.

The VA physician who performed a clinical examination of the 
veteran in February 2006, including a neurological 
examination, noted that the veteran indicated to him that his 
headaches did not involve prostrating episodes, and the VA 
examiner diagnosed the veteran with "migraine headaches, no 
prostrating effects or episodes."

The preponderance of the evidence of record demonstrates that 
the veteran's service-connected migraine headaches have not 
been manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, and so entitlement to a schedular evaluation 
in excess of 30 percent for headaches is not established.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).       

Lumbosacral Strain With Radiculopathy

The Board's March 2004 remand of the issue of entitlement to 
an evaluation in excess of 20 percent for lumbosacral strain 
with radiculopathy stated that while the case was in remand 
status a determination should be made as to whether the 
veteran has degenerative disc disease of the lumbosacral 
spine which should be considered part and parcel of his 
service-connected disability of lumbosacral strain with 
radiculopathy.  While the case was in remand status, the VA 
Appeals Management Center in Washington, DC, issued a 
supplemental statement of the case (SSOC) in April 2006 but 
did not take rating action on a claim to expand the grant of 
service connection for lumbosacral strain with radiculopathy 
to include degenerative disc disease of the lumbosacral 
spine.  The April 2006 SSOC did list the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), pertaining to 
intervertebral disc syndrome, as pertinent rating schedule 
provisions and found that the criteria of that diagnostic 
code for a disability rating higher than 20 percent were not 
met.  Under these circumstances and in light of the holding 
in Mittleider v. West, 11 Vet. App. 181 (1998) (under the 
doctrine of reasonable doubt, all current signs and symptoms 
should be considered attributable to a service-connected 
disorder when it is not medically possible to distinguish the 
effects of a non-service-connected disorder from the effects 
of the service-connected disorder), all reported 
manifestations of the veteran's disorders of the lumbosacral 
spine, to include disc pathology, will be considered ratable 
on the issue of his entitlement to an evaluation higher than 
20 percent for a disability of his lumbosacral spine.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5295, in effect 
before September 26, 2003, a 10% rating is warranted for 
lumbosacral strain with slight subjective symptoms only.  
Lumbosacral strain with characteristic pain on motion 
warrants an evaluation of 10 percent.  A 20% evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  The highest rating allowable pursuant 
to this diagnostic code, 40%, requires severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2006).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, requires severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a non-compensable evaluation was 
assigned for post-operative, cured intervertebral disc 
disease.  A 10% rating required evidence of mild 
intervertebral disc disease.  A 20% evaluation required 
evidence of moderate intervertebral disc disease with 
recurring attacks.  A 40% rating required evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this former diagnostic code, 
60%, required evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes: 

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also, according to the new law, Diagnostic Code 5243 
(intervertebral disc syndrome) is evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):   

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40% rating requires evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

In the appellant's case, a CT scan of his lumbar spine in 
October 1997 showed no abnormalities, to include, 
specifically, no discogenic disease of the lumbar spine.

At a VA spine examination in October 1997, the veteran 
complained of having low back pain.  The examining physician 
noted that X-rays of the veteran's lumbar spine had been read 
as showing some "biconcavity" of disc spaces but were 
otherwise negative and that the CT scan of the veteran's 
lumbar spine was normal.  On examination, range of motion of 
the veteran's lumbosacral spine was full, with both flexion 
and extension normal.  Lateral flexion by the veteran to his 
left side was "a little painful."  Flexion of the veteran's 
lumbosacral spine past 90 degrees was also painful to him.  
No tenderness of the veteran's low back region was found.  
The diagnosis was backache, with normal lumbar spine CT scan.      

At a VA spine examination in November 2001, the veteran 
complained of having episodes of low back pain, usually 
precipitated by lifting a heavy object, with which he had 
cramping of the muscles of his thighs and calves.  On 
examination, range of motion of the lumbosacral spine was 
reported by the VA examiner as "anterior flexion ranges are 
50 degrees, anterior flexion 0 to 35 degrees, right flexion 0 
to 35 degrees, posterior flexion 0 to 5 degrees, left 
rotation 0 to 30 degrees, right rotation 0 to 30 degrees."  
Straight leg raising was negative, bilaterally.  The 
musculature of the veteran's back appeared normal.  X-rays 
were negative for any type of bone changes or disc disease.  
The diagnosis was chronic low back pain, secondary to heavy 
lifting, residuals manifested as chronic low-level 
lumbosacral pain. 

VA X-rays of the veteran's lumbosacral spine in February 2006 
were reported by a VA radiologist as showing, "No 
compressions.  Discs are maintained.  The alignment is 
unremarkable.  The posterior compartment is within normal 
limits."

At a VA spine examination in February 2006, the veteran 
complained of low back pain which radiated to his buttocks 
but no further than that.  He said that he had low back pain 
every day.  His occupation was buying and selling horses.  He 
stated that lifting a horse or saddling a horse could bother 
his back.  He would also have low back pain with heavy 
lifting and extended walking.  Other than that, he had no 
flare-ups of low back pain and no additional limitation of 
motion of his back with repeated use of his back.  

On examination, the veteran's lumbar spine region was non-
tender to palpation.  Range of motion was forward flexion to 
80 degrees with pain at reaching 80 degrees "minus 10 
degrees secondary to pain", extension to 25 degrees with 
pain at reaching 25 degrees "minus 5 degrees secondary to 
pain", and lateral rotation to the left and to the right to 
40 degrees with no pain.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  There was 
no muscle spasm or muscle atrophy.  The veteran's gait was 
normal.  Strength in both lower extremities was normal.  The 
veteran was found to be neurologically intact.  The pertinent 
diagnosis was IV [intervertebral] disc disease with a past 
history of numerous lumbar spine strains in military service.  

The pertinent evidence of record in the appellant's case 
prior to the revision of the applicable rating criteria shows 
that the limitation of motion of the veteran's lumbosacral 
spine reported by the VA physician who performed the November 
2001 VA spine examination in November was greater than the 
limitation of motion reported by VA physician who evaluated 
the veteran's lumbosacral range of motion at the VA 
examination in October 1997 (and also greater than the 
limitation of motion reported by VA physician who evaluated 
the veteran's lumbosacral range of motion at the VA 
examination in February 2006).  The restriction of movement 
of the veteran's lumbosacral spine reported by the VA 
examiner in November 2001 is considered, in any event, to 
have been no more moderate and thus does not warrant the next 
higher rating of 40 percent for severe limitation of motion 
under the provisions of former Diagnostic Code 5292.  

Prior to revision of the criteria to rate spinal 
disabilities, the evidence of record failed to show that the 
veteran had severe impairment due to his service-connected 
lumbosacral strain with radiculopathy, and none of the 
manifestations of lumbosacral strain listed in the schedular 
criteria of former Diagnostic Code 5295 (listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion) were shown prior to the 
amendments of the criteria to rate spinal disabilities.  He 
is, therefore, not entitled to a disability rating higher 
than 20 percent for lumbosacral strain with radiculopathy 
under former Diagnostic Code 5295.   

No degenerative disc disease of the veteran's lumbosacral 
spine was diagnosed prior to the amendments to the schedular 
criteria for rating pathology of intervertebral discs of the 
spine, and so former Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, is not for application in this 
case.

For that part of the appeal period in this case which was 
prior to revision/amendment of applicable rating criteria, 
the 20 percent disability rating in effect for lumbosacral 
strain with radiculopathy adequately and appropriately 
compensates the appellant for any functional loss due to low 
back pain which he has experienced.  Application of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and the holding in 
DeLuca would not support an allowance of an evaluation higher 
than 
20 percent in the appellant's case for his low back 
disability. 

In evaluating the veteran's lumbosacral strain with 
radiculopathy, to include any manifestations of low back 
disability which may be due to disc pathology, it is noted 
that no incapacitating episodes (as that term is defined for 
rating purposes by Note 1 to Diagnostic Code 5243, 
intervertebral disc syndrome) have been shown by competent 
medical evidence, and so neither the provisions of Diagnostic 
Code 5293 in effect from September 23, 2002, to September 25, 
2003, nor the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not for application in 
this case.

Under the general rating formula for diseases and injuries of 
the spine of the revised rating criteria, a schedular 
evaluation higher than the 20 percent rating currently 
assigned for the veteran's lumbosacral strain with 
radiculopathy (that is, a schedular rating of 40 percent) 
would require a showing of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  The evidence of 
record since the revision/amendment of the applicable rating 
criteria does not show limitation of forward flexion of the 
veteran's lumbosacral spine to 30 degrees (at the VA 
examination in February 2006, the appellant had 80 degrees 
"minus 10 degrees" of forward flexion, according to the VA 
examiner), and the evidence of record in this case has never 
shown any ankylosis of the veteran's spine.  

The provision of the general rating formula for diseases and 
injuries of the spine that ratings are "with or without such 
symptoms as pain, whether or not it radiates" vitiates any 
effect which application of 38 C.F.R. § 4.40 might have on 
assignment of an appropriate rating for the appellant's 
lumbosacral strain with radiculopathy.  Even so, the report 
of the VA spine examination in February 2006 shows that pain 
of the veteran was found at that time by the VA examiner only 
at the extremes of motion of the veteran's low back achieved 
by him on clinical examination. 

The VA physician who conducted the February 2006 spine 
examination of the veteran reported that the veteran was 
neurologically "intact."  A reasonable reading of that 
statement by the VA examiner is that he found no significant 
neurological deficit associated with the veteran's service-
connected lumbosacral strain with radiculopathy.  Therefore, 
there are no objective neurologic abnormalities in the 
appellant's case to be rated separately under other 
diagnostic codes.

In sum, there is no basis on which entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain 
with radiculopathy may be allowed for any period of time 
during the appeal period of this case, and entitlement to 
such a benefit is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2003); 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).    


Extraschedular Consideration and Benefit Of Doubt Doctrine

There is no indication in the record that any of the above 
considered service-connected disabilities is in any way 
exceptional or unusual, so the requirements for 
extraschedular consideration are not met.  38 C.F.R. 
§ 3.321(b)(1) (2006); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for costochondritis 
is denied.

Entitlement to a compensable evaluation for otitis externa is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of pseudotumor cerebri is denied.

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with radiculopathy is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


